RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0054-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

L.W.,

     Defendant-Appellant.
__________________________

                   Submitted May 2, 2022 – Decided August 1, 2022

                   Before Judges Sumners and Petrillo.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 09-03-0561.

                   L.W., appellant pro se.

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      In March 2011, defendant L.W.1 pled guilty to first-degree aggravated

sexual assault, N.J.S.A. 2C:14-2(a), and second-degree sexual assault, N.J.S.A.

2C:14-2(b). He was sentenced to concurrent ten- and five-year prison sentences,

subject to eighty-five percent parole ineligibility under the No Early Release

Act, N.J.S.A. 2C:43-7.2.

      Defendant appealed his conviction. We denied the appeal in October

2013, rejecting his contentions that the trial judge erred in denying his motion

to withdraw his guilty plea; failing to appoint him a new attorney; admitting his

video-recorded police statements; and imposing an excessive sentence. State v.

L.W., No. A-2405-11 (App. Div. Oct. 15, 2013) (L.W. I).2

      In December 2013, defendant filed a petition for post-conviction relief

(PCR) alleging fifty instances of ineffective assistance of counsel. The petition

was denied without an evidentiary hearing. Defendant appealed. We affirmed,

determining defendant's claims that he was innocent and his counsel coerced


1
  We use defendant's initials because the record is impounded. R. 1:38-3(f)(4);
see also R. 1:38-3(c)(9).


2
  To resolve defendant's appeal, we need not set forth the facts and procedural
history underlying defendant's conviction and direct appeal. We note, however,
they are set forth at length in L.W. I.



                                                                           A-0054-21
                                       2
him into pleading guilty were procedurally barred under Rule 3:22-5 because

they were addressed and dismissed on direct appeal.     State v. L.W., No. A-

5941-13 (App. Div. Apr. 19, 2016) (slip op. at 7). We concluded that his other

arguments were "without sufficient merit to warrant discussion in a written

opinion. See R. 2:11-3(e)(2)." Ibid.

      On May 18, 2020, four years after we affirmed the denial of defendant's

first PCR petition, defendant, representing himself, filed a second motion to

vacate his guilty plea and a motion for judgment of acquittal. On July 7, 2021,

the judge determined that because the motion sought PCR, it was procedurally

barred by Rule 3:22-12(a)'s five-year limitation on PCR claims.

      Before us, defendant contends:

            I.     THE HONORABLE JUDGE MADE AN
                   ERROR BY DISMISSING DEFENDANT'S
                   MOTION. (ISSUE NOT RAISED BELOW)[.]


            II.    THE MOTION TO VACATE          PLEA PLACED
                   THE COURTS ON DIRECT          NOTICE OF A
                   MANIFEST OF INJUSTICE         A WRONGFUL
                   CONVICTION.    (ISSUE         NOT RAISED
                   BELOW)[.]

            III.   UNCONSTITUTIONALLY        OBTAINED
                   EVIDENCE BEFORE THE GRAND JURY AS
                   A   BASIS   FOR   DISMISSING    THE
                   INDICTMENT AND CONVICTION[.] (ISSUE
                   NOT RAISED BELOW)[.]

                                                                         A-0054-21
                                       3
            IV.   WIDESPREAD          PROSECUTORIAL
                  MISCONDUCT MANIFEST INJUSTICE OF A
                  MISCARRIAGE OF JUSTICE[.] (ISSUE NOT
                  RAISED BELOW)[.]

            V.    COERCIVE     PLEA   BARGAINING   A
                  MISCARRIAGE OF JUSTICE CONTINUED[.]
                  (ISSUE NOT RAISED BELOW)[.]

            VI.   DEFENDANT ADVANCES THE MOTION TO
                  VACATE PLEA AND JUDGEMENT OF
                  ACQUITTAL TO THE APPEAL BOARD WITH
                  ACCOMPANY ARGUMENTS AND DEMAND
                  TO PRODUCE. (GERMANE TO APPEAL)[.]

            VII. DEMAND       TO    PRODUCE    AFTER-
                 DISCOVERED      (NEWLY   DISCOVERED)
                 EVIDENCE AND ENTIRE DISCOVERY
                 PACKET[.] (ISSUE NOT RAISED BELOW)[.]

            VII. THE STATE SHOULD NOT OPPOSE. (ISSUE
                 NOT RAISED BELOW)[.]

      Initially, we note that defendant's appeal is procedurally deficient because

he has not provided any information regarding his previous appeals or PCR

petitions as required by Rule 3:22-8.         Nevertheless, we have carefully

considered defendant's arguments and conclude they lack sufficient merit to

warrant extensive discussion in a written opinion. R. 2:11-3(e)(2). We affirm

substantially for the reasons set forth by the PCR judge in his written decis ion.

We add only the following brief comments.


                                                                            A-0054-21
                                        4
      Defendant's current PCR petition was procedurally and substantively time

barred. We affirmed denial of his first PCR petition on April 19, 2016, and his

second PCR petition was filed on May 18, 2020, four years later and well beyond

the one-year time limit prescribed by Rule 3:22-12(a)(2). Defendant's second

petition was untimely because it was not filed within one year after denial of his

first PCR petition and it failed to rely on: (1) previously unavailable and newly

recognized constitutional rule of law, R. 3:22-12(a)(2)(A); (2) newly discovered

facts that "could not have been discovered earlier through the exercise of

reasonable diligence[,]" R. 3:22-12(a)(2)(B); or (3) a prima facie allegation case

that his first or subsequent PCR counsel was ineffective, R. 3:22-12(a)(2)(C).

See also R. 3:22-4(b) (stating that a second PCR petition is subject to the

substantive limitations set forth in Rule 3:22-12(a)(2)(A) to (C)).

      As for defendant's claim that there was no probable cause for his arrest,

this issue was already rejected on appeal. See L.W. I, slip op. at 18, 20 (finding

defendant moved to exclude the confession based on a lack of probable cause,

but he entered an unconditional guilty plea prior to the motion being heard thus

"waiv[ing] his right to challenge the admissibility of the confession.") (citation

omitted); R. 3:9-3(f); R. 3:22-5. In addition, the facts on the record disprove

defendant's contention.


                                                                            A-0054-21
                                        5
      Furthermore, defendant reiterates other challenges to trial counsel's

strategic decisions which were raised in prior proceedings and were found to not

be grounded in law or fact.

      Affirmed.




                                                                          A-0054-21
                                       6